Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate at Great Meadow Correctional Facility in Washington County, was charged in a misbehavior report with drug possession, smuggling and violating the facility’s telephone program after an investigation revealed that he made arrangements by telephone to have drugs delivered to the facility. Following a tier III disciplinary hearing, petitioner was found guilty of the charges. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding.*
Initially, we note that “ ‘it was not necessary that [the misbehavior report] itemize in evidentiary detail all aspects of the case’ ” (Matter of Garrett v Goord, 14 AD3d 826, 827 [2005], quoting Matter of Rodriguez v Coombe, 234 AD2d 663, 664 [1996]). In our view, the report here set forth the underlying facts with sufficient specificity to afford petitioner adequate notice of the charges against him (see Matter of Garrett v Goord, supra at 827). Moreover, petitioner’s claim that he received inadequate employee assistance is unavailing inasmuch as the record reveals that the employee assistant provided petitioner with all of the relevant information he requested, and petitioner has demonstrated no prejudice from any of the alleged inadequacies (see Matter of Colon v Goord, 11 AD3d 839, 840 [2004]).
We have reviewed petitioner’s remaining contentions and find that they are without merit.
Cardona, P.J., Mercure, Peters, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Inasmuch as the petition raises only procedural challenges and does not raise an issue of substantial evidence, Supreme Court erred in transferring this proceeding under CPLR 7804 (g). We will nevertheless retain the matter in the interest of judicial economy (see Matter of Reyes v Goord, 20 AD3d 830, 831 n [2005]).